UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54624 US HIGHLAND, INC . (Exact name of registrant as specified in its charter) Oklahoma 26-4144571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1411 N. 105 th East Avenue, Tulsa, OK (Address of principal executive offices) (Zip Code) Registrant's Telephone number, including area code: (918)-895-8300 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act Yes [ ] No [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the part 90 days. Yes [ ] No [x] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.406 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [x] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [x ] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of June 30, 2013 was $11,308,701. As of March 6, 2014 there were 77,727,663 shares of the registrant’s common stock, par value $0.01 per share, outstanding. US Highland, Inc. Form 10-K For the Fiscal Year Ended December 31, 2012 Table of Contents Part I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 6 ITEM 2. PROPERTIES 6 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4. MINE SAFETY DISCLOSURES 7 Part II ITEM 5. MARKET FOR COMPANY'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 7 ITEM 6. SELECTED FINANCIAL DATA 8 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 10 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 ITEM 9A. CONTROLS AND PROCEDURES 28 ITEM 9B. OTHER INFORMATION 29 Part III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 29 ITEM 11. EXECUTIVE COMPENSATION 30 ITEM 12. SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 31 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 32 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 32 Part IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 33 2 Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements. For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements. Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters. You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,” “believes,” “plans,” “projected,” “predicts,” “potential,” or “continue” or the negative of these similar terms. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, (c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations, (d) whether we are able to successfully fulfill our primary requirements for cash, which are explained below under “Liquidity and Capital Resources”. We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. PART I ITEM 1. BUSINESS Corporate History US Highland, Inc. (“US Highland” or the “Registrant” or the “Company”) was originally formed as a limited liability company on February 5, 1999 under the name The Powerhouse, L.L.C. pursuant to the laws of the State of Oklahoma. On February 26, 1999, an amendment was filed that changed the name of the entity to Powerhouse Productions, L.L.C. On November 9, 2006, Powerhouse Productions, L.L.C. filed Articles of Conversion changing the entity from a limited liability company to a corporation under the name US Highland, Inc. On November 29, 2006, articles of amendment to the certificate of incorporation increased the authorized common shares to 100,000,000 with a par value of $0.01 per share. On January 25, 2010, Articles of Merger were filed with the State of Oklahoma merging U.S. Highland, Inc., an Oklahoma corporation into Harcom Productions, Inc. Pursuant to the Articles of Merger, the name of the corporation was changed from Harcom Productions, Inc. to US Highland, Inc. Prior Operations Prior to January 25, 2010, the Registrant offered professional consulting in Music-on-Hold and messaging services as well some equipment sales and consultation services for commercial clients. Subsequent to the merger with US Highland, Inc., an Oklahoma corporation, the Registrant no longer pursued its prior business plan. As a result, the Registrant entered into an Asset Purchase Agreement with Shane Harwell, an officer and director of the Registrant. Pursuant to the Asset Purchase Agreement dated December 21, 2009, the Registrant sold all rights, title and interest to the purchased assets to Mr. Harwell for the consideration of 950,000 common shares. Current Corporate Operations US Highland is a recreational powersports Original Equipment Manufacturer (“OEM”), developing motorcycles, quads, single cylinder engines, and v-twin engines under its own brand and for other OEMs. US Highland moved its manufacturing equipment and tooling to the United States from Sweden and is currently preparing to begin engine assembly operations in Tulsa, Oklahoma beginning in February 2014. The operations will require $2,188,000 over the course of 2014 and will include the launch in February of its single cylinder engines and an early summer 2014 launch of its twin cylinder engines. US Highland requires the services of many manufacturing subcontractors, as is typical for the industry. US Highland is currently operating from a single location in Tulsa, Oklahoma located at 1411 N. 105 th East Avenue in the Pine Industrial complex just southeast of the Tulsa International Airport. 3 US Highland's business development strategy includes: - Multinational Business Model. US Highland anticipates launching its manufacturing operations for large and small OEMs in the United States utilizing engineering and technology developed in Sweden. - OEM Manufacturing. US Highland will develop, license and manufacture small displacement (250cc-1150cc), metric, water-cooled engines for individual customers and both large and small OEM manufacturers and will utilize co-branding and co-marketing activities to further its business development objectives. - Road Shows. US Highland will utilize road shows to promote its entire line of engines and its brand. - Media Promotions. US Highland will fully employ both traditional and innovative marketing venues to advertise, promote, and drive US Highland brand awareness utilizing the following: - Internet promotions - Trade shows and events, including the Indianapolis Dealer Expo and others - Trade publication advertisements - Trade publication editorials and product reviews - Trade and Business Wire press releases - Marketing collateral Products US Highland products include single and twin cylinder engines from 250cc to 1150cc displacement. Single and Twin Cylinder Engines – US Highland has four powerful engine platforms two of which are single cylinder engines and two different V-Twin engines. The single cylinder engines come in two varieties: a smaller displacement 250cc and 350cc engines and a larger displacement 350cc, 450cc and 507cc engines. The V-Twin platforms come in two separate types: a 60̊ V-Twin platform including the 750cc and 950cc engines and the 90 ° V-Twin platform consisting of the 1050cc and 1150cc engines. These nine engines were developed in US Highland's active race program during the years 2009 and 2010. US Highland proprietary engines are lightweight, high horsepower, and fuel injected. US Highland engines also use the proprietary US Highland throttle body, which delivers smooth, linearly proportional throttle response unlike conventional systems that deliver uneven throttle response. US Highland also has an entire line of prototype motorcycles, UTVs and ATVs that it will use to develop in the licensing process to establish joint ventures with OEMs interested in pursuing product lines based on these proprietary new technologies. These prototypes consist of the following vehicles which are based on US Highland’s entire family of engine platforms: - 350cc Entry Level Dual Sport - 450cc MX, Enduro, & Supermotard - 507cc MX, Enduro, & Supermotard - 950cc Street Tracker, Dirt Tracker, Outback, & Urban Assault - 1050cc Viking - Quads/ATVs/UTVs of various sizes Intellectual Property and Trademarks US Highland owns the intellectual property corresponding to the 350cc, 450cc, 507cc, 750cc, 950cc engines and was granted limited intellectual property rights to an 1150cc engine by Folan AB. The 1150cc is limited to the right to modify, manufacture and sell the 1150cc engine into the flat bottom boat market exclusively in the United States. US Highland has also developed a unique throttle body which allows "linear proportional air flow" control to the engine. Conventional throttle bodies do not have linear response, requiring operators to mentally adjust to uneven response from the throttle. US Highland owns US Registered Trademark “HIGHLAND ” , which is the subject of U. S. Trademark Registration No. 2,362,734 which was issued on June 27, 2000. US Highland has also applied on December 20, 2011 for two additional US Registered Trademarks, “POWERED BY US HIGHLAND” on December 19, 2011 and “AMERICAN MADE PERFORMANCE”. The Market, Sales, and Business Development US Highland has created the following market analysis using information gathered from Dealer Net, Motorcycle Industry Council and JD Powers & Associates. 4 US Highland Target Markets US Highland is in the business to manufacture and sell water-cooled, fuel injected small displacement metric engines through 3 sales channels. US Highland will target the global dual purpose, ATV, UTV, off-road and on-road motorcycle markets with its initial market entry of a 450cc single cylinder and 950cc twin cylinder fully capitalizing on its current product offering. These market segments are to be reached through direct consumer selling, wholesale, custom builders and OEM sales channels. US Highland has plans to sell a total of 6 engines based off of the single cylinder and twin cylinder platforms. Industry Analysis Market data for the motorcycle industry shows that the industry is growing in most global market segments, with Europe showing flat sales, illustrating generally positive expected performance of the powersports industry for the next 5+ years. It is important to note that 45% for on-road motorcycles, 45% for ATV plus 10% for off-road motorcycles show a good balance within the powersports industry. Honda, Harley Davidson and Polaris Industries are the largest OEMs for many global markets. Estimated new unit sales for the U.S. powersport market is 1.4mm units annually. [1] US Highland management believes the metric parts and accessory sales volume to be approximately $3.6B annually. US Highland has chosen the U.S. market as its primary target and domicile market. OEM (Original Equipment Manufacture) Cycle The OEM motorcycle market is a cyclical business, with the largest sales occurring during late summer and fall for next years models. Time to market for new products can be 8-14 months before final units are produced, tested and capable of delivery to the public. Finished goods can remain selling for 5+ years, before model changes are needed. On-Road Motorcycles Market Comparisons between the dirt bike sales forecast and the total motorcycle sales forecast illustrates that on-road or street motorcycles represent a much larger market segment, by a ratio of 4.5:1. Harley Davidson continues to have the largest market share of this market segment. [2] On-Road Seasonality On-road seasonality is even more severe than off-road seasonality. In the on-road market segment, summer month sales are the strongest, though spring sales are within 20-30% of summer sales. Winter sales are as much as 75% lower than summer sales. Dual Sport Market 2012 data indicates this segment as the fastest growing segment, with the largest gains. US Highland engines are dual purpose ready. Wholesale/Custom Builder Market With the growing and positive movement in product customization, US Highland management estimates that more “NEW” powersport manufactures will be entering the market than ever before. Currently no other US supplier offers 250cc-1150cc metric engines available for sale. US Highland management believes that by comparison the V-Twin market is offering products sold specifically for the On-Road market, the estimated market size for the V-Twin parts and accessory market is $1.6B annually. US Highland will fully capitalize on this market opportunity and offer metric engines for the use in any type of powersport product representing 4 times the available sales of the V-Twin market. Pricing Analysis Purchasing is very different between sales channels. Where OEM customers are high volume and low margin and consumer direct sales will be low volume with higher margin. US Highland will see the benefit of working all 3 sales channels (consumer direct, wholesale and OEM) to lower parts prices and increase margin for consumer direct sales. Sales US Highland targets global OEM providers, looking for high quality performance motorcycles and ATVs engines. Sales through established dealer networks and custom builders are critical to any powersports company success. US Highland has established relationships with many wholesale builders. US Highland has an aggressive digital media strategy aimed at the direct consumer. Product can be directly purchased and supported online. [1] Motorcycle Industry Council ( www.mic.org ) and ATV Safety Institute (atvsafety.org) [2] Motorcycle Industry Council ( www.mic.org ) 5 Business Development Developing strong relationships with global motorcycle manufacturers has been a major focus of the company over the past year. This effort is starting to pay off as US Highland hopes to announce a major Memorandum of Understanding in the second quarter of 2014 with a major powersports manufacturer that will utilize US Highland engines in their final products. US Highland and its executives have a long history with other powersports OEMs. As a technology provider, US Highland is often perceived by other manufacturers as an engine supplier rather than a competitor. Strategic Location Tulsa, Oklahoma We have strategically located the manufacturing and distribution portions of the business to Tulsa, retaining Rollox AB to provide enhanced product development, testing and engineering activities from its facilities in Sweden. Rollox provides US Highland with engineering and product development services on a contract for services basis including the use of its engine and vehicle dyno laboratory for initial product testing and to assure product readiness for EPA certification and durability. Tulsa, Oklahoma is located relatively centrally in the United States. Tulsa is a recognized major North American shipping hub with several major interstate highways, railways, and an international airport. The following are road-based shipping distances to other major shipping hubs: - Dallas: 257 miles - Detroit: 947 miles - Jacksonville: 1070 miles - Los Angeles: 1437 miles - Milwaukee: 771 miles - New York City: 1348 miles - Salt Lake City: 1206 miles Tulsa was the original oil capital of the United States before Texas gained this status. Tulsa remains a significant producer and refiner of oil. Since the oil and gas industry requires so much equipment and equipment repair, Tulsa has a large manufacturing base, including manufacturing space, skilled labor, management and engineering talent, manufacturing equipment suppliers and service centers, and large subcontractor base for a wide variety of manufacturing services from surface coatings and heat treatments to precision machining, casting, and forging. Subcontracting Many subcontractors are required for the high variety of components required to produce engine products. US Highland uses subcontractors for tool and die work, casting, various complex machining operations, and various other capital intensive or low ROI operations which would therefore be unwise to perform in house. Vendors, suppliers, and subcontractors are pre-qualified by US Highland's quality and purchasing personnel. Suppliers must meet minimum capability, lead time, and quality requirements to be eligible to participate in US Highland's vendor and subcontractor pool. US Highland utilizes an internally developed Production Part Approval Process (PPAP) that ensures that suppliers are not only capable of producing high quality parts but also capable of scaling up production without a degradation of quality. Final Assembly and Quality Assurance Final assembly and quality assurance are overseen by US Highland's award winning engine designer and director of manufacturing, Steven “Posie” Pfaff, whose 120 cubic inch square block engine won engine of the year in 2011. The engine technicians are selected from a pool of highly skilled work force out of the aerospace and manufacturing support industries long associated with Tulsa’s strong growth in quality oriented manufacturing jobs. Logistics US Highland has in-house experts in logistics and supply chain management. These experts monitor product flow from vendors and subcontractors and to customers. Manufacturing Management A significant percentage of the overall budget of US Highland each year is used to support manufacturing operations, either for new product development prototyping or volume production, competent management is essential. US Highland's manufacturing managers have extensive experience in lean manufacturing as practiced in the Toyota Production System, quality assurance, MRP/ERP, Six Sigma, costing system optimization, and the various other disciplines required to operate a lean, profitable, and responsive manufacturing operation. 6 ITEM 1A. RISK FACTORS Not applicable to a smaller reporting company. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTY The registrant's principle executive and manufacturing offices are located at 1411 N. 105 th East Avenue, Tulsa, OK 74116. The registrant's primary phone number is 918-895-8300. Current manufacturing operations include 6,000 square feet for general manufacturing, machining, and final assembly and 2,500 square feet for administration. US Highland management believes that this current facility is adequate for its current operations. The current monthly lease rate is $5,180 per month. US Highland is operating on a seven (7) year lease that commenced on January 23, 2012 and terminates on March 31, 2019. The base lease rate increases $0.25 per square foot per year starting at $6.50 per square foot on February 1, 2014 and ending at $7.75 per square foot in 2019. There is also a variable maintenance fee that is currently $861.83 that increases year to year based on increases/decreases in the average utility costs. US Highland has the option to extend the lease with 180 day prior notice to the landlord with terms to be negotiated at the time of the extension. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information On March 17, 2008, our common stock was listed for the first time on the OTC Bulletin Board under the symbol "HRCM". On March 31, 2010, due to our name change, our symbol was changed to “UHLN”. The following table sets forth the range of high and low bid quotations for the Registrant's common stock. The quotations represent interdealer prices without retail markup, markdown or commission, and may not necessarily represent actual transactions. Quarter Ended High Bid Low Bid 3/31/11 3.90 1.50 6/30/11 12.00 3.00 9/30/11 12.00 4.20 12/31/11 15.60 6.00 3/31/12 6.90 0.30 6/30/12 1.25 0.60 9/30/12 1.50 0.25 12/31/12 1.01 0.49 Registered Holders of Our Common Stock As at February 3, 2014, there were approximately 126 shareholders of the Registrant. 7 Dividends Holders of the Registrant's common stock are entitled to receive such dividends as may be declared by its board of directors. No dividends on the Registrant's common stock have ever been paid, and the Registrant does not anticipate that dividends will be paid on its common stock in the foreseeable future. Securities Authorized for issuance under equity compensation plans. No securities are authorized for issuance by the Registrant under equity compensation plans. Recent Sales of Unregistered Securities On October 28, 2013, the Company issued 533,333 shares of common stock to AMHC Managed Services Inc. in consideration for the early termination of their management services contract. The shares were valued at $0.27 per share, the fair value on the date of issuance. On March 18, 2013, Robert H. Harris, a director of the Company, converted the $21,000 loan due him from the Company into 420,000 shares of common stock. The amount due was non-interest bearing and had no specific terms of repayment. The fair value of the common stock on the date of issuance was $0.55 per share resulting in a loss on settlement of debt of $210,000. On March 13, 2013, the Company issued 4,500,000 shares of common stock to John Gibbs for cash proceeds at $0.05 per share. On February 15, 2013, the Company issued 5,000,000 shares of common stock for cash proceeds at $0.0005 per share to AMHC Managed Services Inc. upon the exercise of a warrant issued on January 23, 2013 for contract for management services. On December 10, 2012, the Company issued 2,000,000 shares of common stock for cash proceeds at $0.0005 per share to AMHC Managed Services Inc. upon the exercise of a warrant issued on October 1, 2012 for contract for management services. On December 3, 2012, the Company issued 500,000 shares of common stock to Patrick Holmes, a director, for cash proceeds at $0.05 per share. On November 2, 2012, the Company issued 5,000,000 shares of common stock to John Gibbs for cash proceeds at $0.05 per share. All the foregoing issuances were conducted in reliance upon an exemption from registration provided under Section 4(2) of the Securities Act of 1933, as amended. ITEM 6. SELECTED FINANCIAL DATA Not applicable to a smaller reporting company. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements contained in this Annual Report, including statements regarding the anticipated development and expansion of our business, our intent, belief or current expectations, primarily with respect to our future operating performance and other statements contained herein regarding matters that are not historical facts, are "forward-looking" statements. Future filings with the SEC, future press releases and future oral or written statements made by us or with our approval, which are not statements of historical fact, may contain forward-looking statements, because such statements include risks and uncertainties, and actual results may differ materially from those expressed or implied by such forward-looking statements. All forward-looking statements speak only as of the date on which they are made and reflect our plans, estimates and beliefs. Our actual results could differ materially from those anticipated in these forward-looking statements. We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. The following discussion and analysis should be read in conjunction with the audited financial statements and notes thereto included elsewhere in this Annual Report. Overview The Company is a recreational powersports original equipment manufacturer (“OEM”), which develops motorcycles, quads, single cylinder engines, and v-twin engines under its own brand and for other OEMs. 8 Results of Operations For the years ended December 31, 2012 and December 31, 2011 Revenues During the year ended December 31, 2012, the Company had no revenues, as compared with total revenues of $12,000 for the year ended December 31, 2011 due to the change in the Company’s business plan and operations from communications to recreational power sports, the engineering development of its motorcycles and engines, and the loss of the lives of key executives as a result of an aircraft accident. The 2011 revenues consisted of engineering services. Operating Expenses Operating expenses for the year ended December 31, 2012 were $3,438,483, which was comprised primarily of $903,278 for general and administrative expenses, $1,154,179 for professional expenses and $1,194,163 for consulting expenses as compared to operating expenses of $1,693,760 for the year ended December 31, 2011, which was comprised primarily of $280,859 for general and administrative expenses, $435,007 for professional expenses and $907,739 for consulting expenses. The main components of the increase in general and administrative expenses were an increase in payroll of $341,341 and an increase in rent and utilities of $114,144. The increase in general and administrative expenses of $622,419 and professional fees of $719,172 resulted primarily from the fact that 2012 was the first full year of operations following the corporate restructuring as a result of the accident in 2010 as compared to four months of operations in fiscal 2011. Net Loss Net loss for the year ended December 31, 2012 was $6,809,825, compared to net loss of $1,397,191 for the year ended 2011. The loss in fiscal 2012 includes $3,472,010 in interest expense and $4,044,231 loss on change in fair value of derivatives, offset by a gain on settlement of debt of $4,145,969. The loss in fiscal 2011 includes the issuance of common stock for compensation and services of $688,000 and $276,107 in interest expense, offset by a gain on change in fair value of derivatives of $658,030. Liquidity and Capital Resources As of December 31, 2012, we had cash of $10,498 and a working capital deficiency of $1,789,455. The future of the Company is dependent upon its ability to obtain future financing, upon cash generated from our operations and our ability to borrow cash when needed from related parties. We estimated that we will require $2,188,000 over the twelve month period ending December 31, 2014. Management believes that our cash balance will not be sufficient to meet our working capital requirements for the next twelve month period. We plan to raise the capital required to satisfy our immediate short-term needs and additional capital required to meet our estimated funding requirement for the next twelve months primarily through equity and or debt financings. There is no assurance that we will be able to obtain further funds required for our continued working capital requirements. We cannot be certain that the required additional financing will be available or available on terms favorable to us. We currently do not have any arrangements or commitments in place for any other financings. If additional funds are raised by the issuance of our securities, existing stockholders will experience dilution of their ownership interest. If adequate funds are not available or not available on acceptable terms, we may be unable to fund our operations. During fiscal 2012, we used $2,006,775 in cash in operating activities and paid $33,271 to acquire property and equipment. This compares to fiscal 2011 when we used $978,167 in cash in operating activities and paid $6,713 to acquire property and equipment. We received proceeds of $1,720,000 from the issuance of notes payable and convertible debt during fiscal 2012, as compared to $1,109,400 in fiscal 2011. We made cash repayments of $10,000 for notes payable in fiscal 2012 as compared to $70,939 in fiscal 2011. As of December 31, 2012 we did not have any established lines of credit with any banks or any other arrangements, agreements, or commitments for financing our operations. Going Concern The Company has no revenues and has incurred a net loss of approximately $6,809,825 for the year ended December 31, 2012. In addition, at December 31, 2012, there is an accumulated deficit of $53,096,829 . These factors raise substantial doubt about the Company’s ability to continue as a going concern. 9 There can be no assurance that sufficient funds required during the next year or thereafter will be generated from operations or available from external sources such as debt or equity financings, or other potential sources. The inability to generate cash flow from operations or to raise capital from external sources will force the Company to substantially curtail and cease operations, therefore, having a material adverse effect on its business. Furthermore, there can be no assurance that any funds, if available, will possess attractive terms or not have a significant dilutive effect on the Company’s existing stockholders. There is substantial doubt about the Company’s ability to continue as a going concern. Accordingly, its independent auditors included an explanatory paragraph in their report on the consolidated financial statements regarding concerns about the Company’s ability to continue as a going concern. The Company’s consolidated financial statements contain additional note disclosures describing the circumstances that lead to the auditor’s opinion. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Off-balance sheet arrangements : The Company has no off-balance sheet arrangements. Recent Pronouncements Management does not anticipate that the new accounting pronouncements listed above will have a material impact on the financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA US Highland, Inc. Index to the Financial Statements Report of Independent Registered Public Accounting Firm 11 Consolidated Balance Sheets as of December 31, 2012 and 2011 12 Consolidated Statements of Operations for the Years Ended December 31, 2012 and 2011 13 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 14 Consolidated Statements of Stockholders' Equity For the Years Ended December 31, 2012 and 2011 15 Notes to the Consolidated Financial Statements 16 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of US Highland, Inc. Tulsa, Oklahoma We have audited the accompanying balance sheets of US Highland, Inc as of December 31, 2012 and 2011, and the related statements of operations, stockholders’ equity, and cash flows for each of the years in the two-year period ended December 31, 2012. US Highland, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of US Highland, Inc. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements for December 31, 2012 have been prepared assuming that the Company will continue as a going concern. As more fully noted in Note 1 to the financial statements, the Company has incurred the substantial accumulated deficits and operating losses and has a working capital deficiency of $1,746,849. These conditions raise substantial doubt the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are discussed in Note 1. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that might result from the outcome of this uncertainty. /s/ Friedman LLP New York, New York March10, 2014 12 Consolidated Balance Sheets US Highland, Inc. (Expressed in US dollars) December 31, 2012 $ December 31, 2011 $ ASSETS Current Assets Cash 10,498 65,544 Prepaid expenses 7,119 50,450 Total Current Assets 17,617 115,994 Long-term deposits 11,756 1,809 Property and Equipment, net 30,850 6,023 Total Assets 60,223 123,826 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities Accounts payable 402,903 222,118 Accrued liabilities 182,472 65,630 Convertible debentures 58,333 190,236 Derivative liabilities 941,464 646,831 Loans payable 221,900 111,900 Total Liabilities 1,807,072 1,236,715 Commitments Stockholders’ Deficiency Common Stock, 100,000,000 shares authorized, $0.01 par value; 67,757,669 (2011 – 868,778) shares issued and outstanding 672,743 8,687 Common Stock Reserved for Future Issuance 114,303 93,100 Subscriptions Receivable (1,000) – Additional Paid-in Capital 51,337,434 45,845,828 Deficit (53,096,829) (46,287,004) (973,349) (339,389) Treasury Stock – 58,333 shares (773,500) (773,500) Total Stockholders’ Deficiency (1,746,849) (1,112,889) Total Liabilities and Stockholders’ Deficiency 60,223 123,826 (The accompanying notes are an integral part of these consolidated financial statements) 13 Consolidated Statements of Operations US Highland, Inc. (Expressed in US dollars) Years Ended December 31, 2012 2011 $ $ Revenue – 12,000 Operating Expenses Consulting 1,194,163 907,739 Depreciation 8,444 690 General and administrative 903,278 280,859 Professional fees 1,154,179 435,007 Research and development 178,419 69,465 Total Operating Expenses 3,438,483 1,693,760 Operating Loss (3,438,483) (1,681,760) Other Income (Expense) Interest expense (3,472,010) (276,107) Interest income 71 49 Change in fair value of derivatives (4,044,231) 658,030 Net loss on asset sale – (3,933) Other income (expense) (1,141) 2,754 Gain (loss) on settlement of debt 4,145,969 (96,224) Total Other Income (Expense) (3,371,342) 284,569 Net Loss (6,809,825) (1,397,191) Net Loss Per Common Share – Basic and Diluted (0.22) (1.77) Weighted Average Number of Common Shares Outstanding 31,585,700 789,500 (The accompanying notes are an integral part of these consolidated financial statements) 14 US Highland, Inc. Consolidated Statements of Cash Flows (Expressed in US dollars) Years Ended December 31, 2012 2011 $ $ Operating Activities Net loss (6,809,825) (1,397,191) Adjustments to reconcile net loss to cash used in operating activities: Depreciation 8,444 690 Accretion expense 3,343,038 131,505 Change in fair value of derivative 4,044,231 (658,030) Gain (loss) on settlement of debt (4,145,969) 72,500 Warrants issued for consulting services 1,179,996 219,341 Shares issuable for interest expense 21,203 93,100 Stock-based compensation 14,167 688,000 Changes in operating assets and liabilities: Prepaid expenses and deposits 33,384 (50,173) Accounts payable and accrued liabilities 304,556 (77,909) Net Cash Used in Operating Activities (2,006,775) (978,167) Investing Activities Investment in property and equipment (33,271) (6,713) Net Cash Used in Investing Activities (33,271) (6,713) Financing Activities Proceeds from convertible debt 1,600,000 1,050,000 Proceeds from notes payable 120,000 59,400 Repayment of notes (10,000) (70,939) Proceeds from issuance of common stock 275,000 – Net Cash Provided by Financing Activities 1,985,000 1,038,461 Increase (Decrease) In Cash (55,046) 53,581 Cash - Beginning of Year 65,544 11,963 Cash - End of Year 10,498 65,544 Non-cash Investing and Financing Activities Common stock issued to settle debt 2,650,000 72,500 Common stock issued for services and compensation 14,167 688,000 (The accompanying notes are an integral part of these consolidated financial statements) 15 US Highland, Inc. Consolidated Statement of Stockholders’ Equity (Deficiency) For the Years Ended December 31, 2012 and 2011 (Expressed in US dollars) Common Stock Additional Reserved Stock Retained Common Stock Paid-in For Future Subscriptions Earnings Treasury Shares Amount Capital Issuance Receivable (Deficit) Stock Total # $ Balance, December 31, 2010 750,442 7,504 45,197,011 – – (44,889,813) (884,000) (569,298) Shares issued to settle debt 6,667 67 19,933 – 20,000 Shares issued for consulting services 103,335 1,033 686,967 – 688,000 Shares issued to settle lawsuit 8,334 83 (58,083) – – – 110,500 52,500 Shares issuable in payment of accrued interest – – – 93,100 – – – 93,100 Net loss for the year – (1,397,191) – (1,397,191) Balance, December 31, 2011 868,778 8,687 45,845,828 93,100 – (46,287,004) (773,500) (1,112,889) Shares issued upon conversion of warrants 2,000,000 20,000 1,180,995 – (1,000) – – 1,199,995 Beneficial conversion features – – 2,015,500 – 2,015,500 Shares issued for consulting services 500,000 167 14,000 – 14,167 Shares issued upon conversion of debentures 58,888,891 588,889 2,061,111 – 2,650,000 Shares issued for cash 5,500,000 55,000 220,000 – 275,000 Shares issuable in payment of accrued interest – – – 21,203 – – – 21,203 Net loss for the year – (6,809,825) – (6,809,825) Balance, December 31, 2012 67,757,669 672,743 51,337,434 114,303 (1,000) (53,096,829) (773,500) (1,746,849) (The accompanying notes are an integral part of these consolidated financial statements) 16 US Highland, Inc.
